DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 17 June 2022 has been acknowledged and entered.
Claims 1-9 and 11-20 have been amended.
No new claims have been added.
Claims 1-20 are currently pending..

Response to Amendments and Arguments
Applicant's arguments filed 17 June 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered, but they are not persuasive for reasons stated below.
Applicant argues (in REMARKS, pages 15-16) that regarding the rejection of claims 1-20 under 35 U.S.C. 101,  the present claims, as amended, are patent eligible because they recite additional elements that integrate a judicial exception into a practical application… As discussed during the Interview, the present independent claims recite improvements to the functioning of a computer. For example, independent claims 1, 11, and 20 (as amended) recite a method, system, and non-transitory computer-readable medium that “predict a time of high transportation request activity within a geofenced transportation provider matching area based on received data from a combination of at least two of: ground-based sensors, satellite- based sensors, roadway embedded sensors, and traffic sensors,” and then collect “within a threshold amount of time from the predicted time of high transportation request activity, real- time location data from a transportation provider device, the real-time location data providing an indication of a current location of the transportation provider device.”  Following this, the method, system, and non-transitory computer-readable medium “receive, within the threshold amount of time from the predicted time of high transportation request activity within the geofenced transportation provider matching area, a request from the transportation provider device that is determined, based on the collected real-time data, to be physical located outside the geofenced transportation provider matching area to enter a pool associated with the geofenced transportation provider matching area,” and “add the transportation provider device to the pool in response to receiving the request…, wherein adding the transportation provider device to the pool allows the transportation provider device to remain open to accepting incoming transportation requests while being located outside the geofenced transportation provider matching area.”
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that the current amendment does not integrate the judicial exception into practical application by providing an overall improvement to the performance of the system and/or dynamic transportation system.  Nor has Applicant shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  For instance, the receiving of data from a ground-based sensors, satellite- based sensors, roadway embedded sensors, and traffic sensors does not provide a technical improvement to the system(s) as the sensors perform data collection as intended.  The specification does not show how the receiving of data from a ground-based sensors, satellite- based sensors, roadway embedded sensors, and traffic sensors improves the performance of the system or another technology.  Therefore, the Examiner maintains the claims are patent ineligible.  
Applicant argues (in REMARKS, pages 16-17) that in more detail, conventional systems experience various computational and systematic inefficiencies in connection with providing transportation services—particularly in providing transportation services in high traffic areas such as airports, sports areas, and event venues. For example, a conventional system “may experience a fluctuation in transportation requests within areas which have a high concentration of transportation requests resulting in potential delays and inefficiencies in matching transportation providers with transportation requests.” (See e.g., Specification at [0001].) In particular, conventional systems waste computing resources by allowing system resources idle in long physical queues associated with such high concentration areas.  In contrast to these conventional systems, the claimed methods, systems, and non- transitory computer-readable media improve the accuracy and efficiency of a computer system.  For example, the currently amended claims recite a solution that “that allows transportation providers to check-in to (e.g., enter) a transportation provider pool remotely without having to enter a physical queuing area,” thus providing “benefits to transportation providers, transportation requestors, and the dynamic transportation network.” (See e.g., Specification at [0016].) “The benefits a dynamic transportation matching system allowing remote check-in to the pool may include, without limitation, decreasing the transportation provider wait time in the pool, increasing the transportation provider satisfaction with the transportation service, increasing the number of transportation matches, increasing throughput for each transportation provider, and increasing efficiencies for the dynamic transportation network.” (id.) More particularly, the claimed methods, systems, and non-transitory computer-readable media enable transportation resources to efficiently continue fulfilling transportation requests while simultaneously engaged in a virtual pool associated with a high concentration area—thereby increasing throughput across the entire transportation network while reducing computational waste.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Applicant appears to be referencing a business solution to a business problem in the transportation business by using the generic processor as a tool to implement the abstract idea, and not increasing the performance of the computing system.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, pages 16-17) that moreover, the present claims, as amended, are patent eligible because the claims recite additional elements that amount to “significantly more” than the judicial exception… The present claims are patent eligible because they recite steps that are more than what is well-understood, routine, or conventional activity in the relevant field.  As discussed above, conventional systems cause transportation provider resources to wait in physical queues in connection with areas that have periodic high concentrations of transportation activity (e.g., airports, sports stadiums). As such, physical queues are what is well- understood and routine in the relevant field.  In contrast to this, the present claims recite methods, systems, and non-transitory computer-readable media that enable transportation resources to enter a virtual pool or queue associated with a particular geofenced transportation provider matching area “despite the transportation provider device being located outside the geofenced transportation provider matching area.” This enables the same transportation provider device “to remain open to accepting incoming transportation requests while being located outside the geofenced transportation provider matching area.”  Allowing a transportation provider device to be queued in connection with one transportation provider matching area while simultaneously fulfilling transportation requests in a different transportation provider matching area is well-beyond what is understood, routine, or conventional activity in connection with transportation services. As such, the present claims recite “significantly more” than the asserted judicial exception.  Accordingly, the present claims recite improvements to the functioning of a computer and are patent eligible under Step 2A—Prong Two. Furthermore, the present claims recite “significantly more” and are patent eligible under Step 2B. In light of all this, Applicant therefore respectfully requests withdrawal of the claim rejections under 35 U.S.C. § 101.

In response to Applicant’s argument, the Examiner respectfully disagrees and notes that  the additional elements, including the virtual pool or queue, under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the additional elements improves the functioning of a computer, improves any other technology or improves a technical field.  Accordingly, taken as whole and a combination thereof, amended independent claims 1, 11, and 20 are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims recite an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).
Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1-10 are directed to a method (i.e., a process). Claims 11-19 are directed to a system (i.e., a machine). Claim 20 is directed to a product (i.e., a manufacturer). Consequently, claims 1-20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 11, the claim, under its broadest reasonable interpretation, recites an abstract idea of “matching transportation requests…to transportation providers.” (PG Pub Specification, ¶ [0014]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations taken from the independent claims recite a method of organizing human activity:


predicting, by a dynamic transportation system, a time of high transportation request activity within a geofenced transportation provider matching area based on received data from a combination of at least two of: ground-based sensors, satellite-based sensors, roadway embedded sensors, and traffic sensors;
predicting… a time of high transportation request activity within a geofenced transportation provider matching area based on received data 
collecting…within a threshold amount of time from the predicted time of high transportation request activity, real-time location data from a transportation provider…the real-time location data providing an indication of a current location of the transportation provider…;
receiving… within a threshold amount of time from the predicted time of high transportation request activity within the geofenced transportation provider matching area, a request from the transportation provider…that is determined, based on the collected real-time data, to be physically located outside the geofenced transportation provider matching area to enter a pool associated with the geofenced transportation provider matching area;
adding the transportation provider…to the pool in response to receiving the request, thereby rendering the transportation provider…eligible for transportation matches with transportation requests associated with the transportation provider matching area despite the transportation provider…being located outside the transportation provider matching area, wherein adding the transportation provider…to the pool allows the transportation provider…to remain open to accepting incoming transportation requests while being located outside the geofenced transportation provider matching area; and
generating…a notification for the transportation provider to check in to reserve a time spot to receive transportation matches; and
transmitting the generated notification…to the transportation provider, wherein the transmitted notification… allows the transportation provider to reserve a time slot to match with transportation requestors; and
matching, during the time slot reserved…in response to the notification, a transportation request associated with the geofenced transportation provider matching area to the transportation provider for a transportation service based at least in part on adding the transportation provider to the pool.
For example, tracking a transportation provider using the transportation provider’s real-time location data and “matching transportation requests…to transportation provider/matching areas,” are at least related to fundamental economic practices and commercial interactions in the transportation industry. (PG Pub Specification, ¶¶ [0014] and [0065]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II).
Moreover, as will be discussed further below in the detailed rejection, aside from the general technological environment, the limitations (b) thru (d) are recited at such a high-level of generality such that they cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 11, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 1 and independent claim 20, claim 1 is the method claim and claim 20 is the product claim for the system disclosed in independent claim 11. Wherein, claim 1 and claim 20 share analogous limitations with claim 11. Accordingly, for the same reason(s) as presented in Step 2A—Prong I for independent claim 11, independent claim 1 and independent claim 20, as a whole and combination thereof, recite an abstract idea and have been evaluated in Step 2A—Prong II, see below.  

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 11, the judicial exception is not integrated into a practical application, because the following additional elements, i.e., (i) “one or more physical processors,” (ii) “one or more memories coupled to one or more of the physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations,” (iii) “a dynamic transportation system,” (iv) “a transportation provider device,” (v) “a remote check-in management module,” (vi) “a wireless network,” (vii) “a transportation application,” (viii) “a remote network connection, and (ix) sensors,” under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they do not integrate the judicial exception into a practical application. For example, the Specification recites (i) “generally refers to any type or form of hardware-implemented processing unit capable of interpreting and/or executing computer-readable instructions. In one example, a physical processor may access and/or modify one or more modules stored in the above-described memory device. Examples of physical processors include, without limitation, microprocessors, microcontrollers, Central Processing Units (CPUs), Field-Programmable Gate Arrays (FPGAs) that implement softcore processors, Application-Specific Integrated Circuits (ASICs), portions of one or more of the same, variations or combinations of one or more of the same, or any other suitable physical processor” (PG Pub Specification, ¶ [0076]). The Specification further recites (ii) “generally refers to any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions. In one example, a memory device may store, load, and/or maintain one or more of the modules described herein. Examples of memory devices include, without limitation, Random Access Memory (RAM), Read Only Memory (ROM), flash memory, Hard Disk Drives (HDDs), Solid-State Drives (SSDs), optical disk drives, caches, variations or combinations of one or more of the same, or any other suitable storage memory” (PG Pub Specification, ¶ [0142]).  The Specification further recites (iii) as comprising various modules and “any type or form of computing device or system capable of executing computer-readable instructions, such as those contained within the modules described herein. In their most basic configuration, these computing device(s) may each include at least one memory device and at least one physical processor” (PG Pub Specification, Figure 6: Dynamic Transportation Matching System 611; and ¶ [0074]).  The Specification further recites (iv) “may include mobile devices (e.g., an iPhone®, an iPad®, mobile telephone, tablet computer, a personal digital assistant (PDA)), laptops, wearable devices (e.g., smart watch, smart glasses, head mounted displays, etc.), thin client devices, gaming consoles, and any other computing devices” (PG Pub Specification, ¶ [0069]); (PG Pub Specification, Figure 6: Dynamic Transportation Matching System 611; and ¶ [0074]). The Specification further recites (v) “Transportation management system 302 may include remote check-in management module 304 which may exchange messages with computing device 318 over network 310. Remote check-in management module 304 may exchange messages with computing device 318 to enter transportation provider 316 into the transportation provider pool” (PG Pub Specification, ¶ [0027]).  The Specification further recites (vi) In some embodiments, a requestor computing device (e.g., device 924) may communicate via a connection 926 directly with transportation management vehicle device 918 via a communication channel and/or connection, such as a peer-to-peer connection, Bluetooth connection, NFC connection, ad hoc wireless network, and/or any other communication channel or connection” (PG Pub Specification, ¶ [0067]).  The Specification further recites (vii) “one or more software applications may be installed on the computing device of a provider or requestor, including an application associated with transportation management system 902. The transportation application may, for example, be distributed by an entity associated with the transportation management system via any distribution channel, such as an online source from which applications may be downloaded. Additional third-party applications unassociated with the transportation management system may also be installed on the computing device. In some embodiments, the transportation application may communicate or share data and resources with one or more of the installed third-party applications” (PG Pub Specification, ¶ [0069]).  The Specification further recites (viii) “. In various embodiments, data collection devices may communicate with data collection interface 1006 over one or more networks. The networks may include any network or communication protocol as would be recognized by one of ordinary skill in the art, including those networks discussed above” (PG Pub Specification, ¶ [0070]).  Specification also discloses (ix) data collection devices may include, but are not limited to, user devices…vehicle data(e.g., from sensors integrated into or otherwise connected to vehicles), ground-based or satellite-based sources (e.g., location data, traffic data, weather data, etc.) or other sensor data (e.g., roadway embedded sensors, traffic sensors, etc.)” (PG Pub Specification, ¶ [0018; 0017]).
Consequently, although the additional elements (i) thru (viii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, matching, transmitting, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (ix) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 11 is not integrated into a practical application. Consequently, independent claim 11 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as noted in Step 2A—Prong I, claim 1 shares analogous limitations with claim 11. Wherein, claim 1 does not recite any additional elements other than those previously analyzed in claim 11. Therefore, Step 2A—Prong II analysis for claim 11 applies to claim 1. Accordingly, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 20, the judicial exception is not integrated into a practical application, because the additional element of (ix) “a non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device,” under its broadest reasonable interpretation in light of the specification, is recited at a high-level of generality such that it merely amounts to instructions to “apply it” and amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, for the same reasons provided in Step 2A—Prong II analysis for claim 11. For example, the specification recites (ix) “generally refers to any form of device, carrier, or medium capable of storing or carrying computer-readable instructions. Examples of computer-readable media include, without limitation, transmission-type media, such as carrier waves, and non-transitory-type media, such as magnetic-storage media (e.g., hard disk drives, tape drives, and floppy disks), optical-storage media (e.g., Compact Disks (CDs), Digital Video Disks (DVDs), and BLU-RAY disks), electronic-storage media (e.g., solid-state drives and flash media), and other distribution systems.” (PG Pub Specification, ¶ [0079]). Moreover, claim 20 does not recite any additional elements other than those previously analyzed in claim 11. Accordingly, Step 2A—Prong II analysis for claim 11 applies to claim 20 for these additional elements. Accordingly, taken as whole and a combination thereof, claim 20 is not integrated into a practical application. Consequently, independent claim 20 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (viii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 11 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as stated in Step 2A—Prong II, the claim shares analogous limitations with claim 11 and does not recite any additional elements other than those previously analyzed in claim 11. Accordingly, for the same reasons as provided in Step 2B for independent claim 11, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (ix), to perform the emphasized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 11, independent claim 20 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-10 and 12-19, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 2-10 and 12-19 further refine the abstract idea of their respective base claim(s), the claims do not recite additional element(s) other than those previously analyzed in their respective base claim(s). For example: 
Dependent Claims 2 and 12 share analogous limitations and claim 2 recites, wherein: the pool comprises a virtual queue, the request from the transportation provider device outside the geofenced transportation provider matching area comprises a request to enter the virtual queue, and the request to enter the virtual queue comprises: choosing, by the transportation provider device, a time slot during the predicted time of high transportation request activity; and increasing a priority for matching the transportation request to the transportation provider when the transportation provider arrives at the geofenced transportation provider matching area during the time slot.
Dependent Claims 3 and 13 share analogous limitations and claim 3 recites, further comprising: receiving, by the transportation provider device, a notification indicating a time of departure for travel to the geofenced transportation provider matching area so as to arrive during the time slot.
Dependent Claims 4 and 14 share analogous limitations and claim 4 recites, further comprising: receiving, by the transportation provider device, an estimated time of arrival to the geofenced transportation provider matching area, thereby increasing a probability that the transportation provider arrives at the geofenced transportation provider matching area during the time slot.
Dependent Claims 5 and 15 share analogous limitations and claim 5 recites, further comprising: 6Application No.: 16/190,057Attorney's Docket No.: 009404.0018U1 entering, by the transportation provider device, the pool associated with the geofenced transportation provider matching area while the transportation provider device is located outside the geofenced transportation provider matching area.
Dependent Claims 6 and 16 share analogous limitations and claim 6 recites, wherein: the transportation provider is removed from the pool when the transportation provider travels outside a second geofenced transportation provider matching area, the second geofenced transportation provider matching area surrounds the transportation provider matching area, and the second geofenced transportation provider matching area is determined based on at least one of a distance from the geofenced transportation provider matching area and an estimated time of arrival to the geofenced transportation provider matching area.
Dependent Claims 7 and 17 share analogous limitations and claim 7 recites, wherein a number of transportation requestors is increased in the geofenced transportation provider matching area thereby increasing an efficiency of the dynamic transportation system.
Dependent Claims 8 and 18 share analogous limitations and claim 8 recites, wherein the geofenced transportation provider matching area comprises an area surrounding at least one of a transportation hub or an event venue.
Dependent Claims 9 and 19 share analogous limitations and claim 9 recites, further comprising: 7Application No.: 16/190,057Attorney's Docket No.: 009404.0018U1 determining whether the transportation provider is available to complete a request for transportation service outside the geofenced transportation provider matching area while waiting for a transportation match in the geofenced transportation provider matching area; and matching the geofenced transportation provider to the request for transportation service outside the transportation provider matching area.
Dependent Claim 10 recites, wherein the transportation provider enters the pool while outside a physical queueing area.
Accordingly, dependent claims 2-10 and 12-19, when viewed as a whole and ordered combination, further refines the abstract idea as disclosed in their respective base claims by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to independent claim 1. Consequently, dependent claims 2-10 and 12-19 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2-10 and 12-19, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. Wherein, as disclosed in Step 2A analysis of the dependent claims above, the dependent claims further recite and refine the abstract idea without reciting additional element(s) other than those previously analyzed in the respective base claims. Accordingly, the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2-10 and 12-19 are not eligible subject matter under 35 U.S.C. § 101.

Conclusion
Prior Art Discussion
While the prior art teaches some aspects and features of independent claims 1, 11, and 20, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
1)  The closest prior art made of record for claim 1, Sweeney et al. (US PG Pub.  2015/0161554) discloses “an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service.” (Sweeney, ¶ [0014]). Wherein, Sweeney teaches aspects of:
collecting, at a dynamic transportation system, real-time location data from a transportation provider device, the real-time location data providing an indication of the current location of the transportation provider device (Sweeney, ¶ [0040]); 
receiving, by a dynamic transportation system, a request from the transportation provider device that is determined, based on the collected real-time data, to be physically located outside a transportation provider matching area to enter a pool associated with the transportation provider matching area (Sweeney, ¶¶ [0017], [0040], and [0123]); and 
adding the transportation provider device to the pool in response to receiving the request, thereby rendering the transportation provider device eligible for transportation matches with transportation requests associated with the transportation provider matching area…(Sweeney, ¶ [0123]); and
matching a transportation request associated with the transportation provider matching area to the transportation provider device for a transportation service based at least in part on the adding the transportation provider device to the pool (Sweeney, ¶ [0123]).
2)  The next closest prior art made of record for claim 1 is Grasso et al. (US PG Pub. 2015/0317568).  Sweeney discloses “a system and a method that supports flexible carpooling among colleagues…allow[ing] providers to publish a trip.”  Wherein, Grasso (Grasso, ¶ [0006]).  teaches aspects of providers of carpools publishing the carpool while at home, i.e., a provider entering a pool while outside of a matching area. Id.
However, Sweeney et al., Grasso et al., or in combination with one another, or in combination with previously cited art, does not teach or suggest independent claims 1, 11, and 20.  For example, the prior art fails to teach the following executed by the current claimed invention:
despite the transportation provider device being located outside the transportation provider matching area, wherein adding the transportation provider device to the pool allows the transportation provider device to remain open to accepting incoming transportation requests while being located outside the transportation provider matching area.

Wherein, the prior art teaches active service providers are required to be located within a geographical boundary, i.e., a matching area. For example, Sweeney teaches drivers are only allowed to be entered into the pool when they are detected “to be within the geographic region or within some threshold distance of the pickup location.” (Sweeney, ¶ [0123]. Moreover, previously cited Zhao et al. (US PG Pub. 2018/0121847), discloses a driver is removed from a pool, i.e., the driver no longer receives transportation requests, when the driver leaves the 
airport terminal. (Zhao, ¶¶ [0048] and [0051]).  Accordingly, the prior art teaches transportation providers are required to be within a matching area to be eligible to receive transportation request.  However, Applicant teaches a transportation provider can be added to the pool and continue to receive and accept transportation requests while the transportation provider is outside of the matching area. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Falasi et al. (US PG Pub. 2019/0026671 A1) discloses a device, system, and method for optimizing taxi dispatch requests.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628